In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00439-CV
     ___________________________

    KIMBERLY JOHNSON, Appellant

                     V.

      ONM LIVING LLC, Appellee




 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2022-03570-JP


   Before Birdwell, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
  Justice Womack concurs without opinion.
                            MEMORANDUM OPINION

         Appellant Kimberly Johnson attempts to appeal the trial court’s order declaring

that she was able to pay court costs and an appeal bond in her eviction case. See Tex.

R. Civ. P. 510.9.

         “As a general rule, appeals may be taken only from final judgments.” Sabre

Travel Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725, 730 (Tex. 2019). “Unless a

statute authorizes an interlocutory appeal, appellate courts generally only have

jurisdiction over final judgments.” CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex.

2011).

         We notified Johnson that we were concerned that we might not have

jurisdiction over this appeal because the order being appealed was not a final

judgment or an appealable interlocutory order and because the rules applicable to

eviction suits do not otherwise provide a mechanism for appeal of such an order to

this court. 1 See Tex. R. Civ. P. 500.3(e), 510.9(c)(3); Ferguson v. Self, No. 02-21-00279-

CV, 2021 WL 4783163, at *1 (Tex. App.—Fort Worth Oct. 14, 2021, no pet.)

(per curiam) (mem. op.). We stated that unless Johnson filed a response showing

       On November 21, 2022, while this appeal was pending, we received another
         1

notice of appeal and a copy of a final judgment signed by the trial court in the
underlying eviction suit. The appeal from that final judgment is a separate appeal from
the appeal of this order. Because Johnson paid the bond and the county court
accepted the appeal of the eviction judgment, this bond appeal is also moot. See
Meeker v. Tarrant Cnty. Coll. Dist., 317 S.W.3d 754, 759 (Tex. App.—Fort Worth 2010,
pet. denied) (“An issue may become moot when a party seeks a ruling on some matter
that, when rendered, would not have any practical legal effect on a then-existing
controversy.”).

                                            2
grounds for continuing the appeal, this appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We have received no response from

Johnson.

       We therefore dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                    Per Curiam

Delivered: December 22, 2022




                                          3